Citation Nr: 0706765	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  98-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from January 1974 to March 
1975.

This appeal is from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).

The veteran testified before the undersigned Veteran's Law 
Judge of the Board of Veterans' Appeals (Board) at the 
Detroit RO in May 2004.  A transcript is of record.


FINDING OF FACT

The veteran's diagnosed PTSD does not result from events 
during his military service.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

VA first requested the veteran to provide information about 
events in service that caused PTSD in October 1989, when the 
RO construed the veteran's July 1989 claim for pension 
benefits based on PTSD as a claim for service connection for 
PTSD; VA provided a questionnaire for the veteran to report 
details of events in service.  The veteran demurred, 
asserting his claim was not for disability compensation.

The veteran applied for service connection for PTSD in 
February 1997.  VA denied the claim as not well grounded 
without assisting the veteran to develop the claim.  A 
December 1998 VA letter notified the veteran of the necessity 
of obtaining details of the events upon which he based his 
claim (the stressor); the letter enclosed a questionnaire 
pertaining to claims for PTSD.  VA readjudicated the claim in 
March 1999, as documented in a supplemental statement of the 
case (SSOC).  A November 2000 VA letter advised the veteran 
of specific details about alleged stressors he must provide 
to enable VA to take further action on his claim.  VA again 
adjudicated the claim in a January 2003 SSOC.

A VA letter of March 2003 afforded the veteran all aspects of 
notice mandated by law and regulation, Pelegrini v. Principi, 
18 Vet. App. 112, 118-19 (2004), except notice of the 
potential rating and effective date elements of his claim.  
See Dingess v. Nicholson, 19Vet. App. 473 (2006).  The letter 
did not explicitly "request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b).  It did notify him of his 
ultimate responsibility to make sure VA receives all evidence 
not in federal custody, that he could submit any evidence 
himself rather than have VA obtain it for him, and prior SOC 
and SSOCs had listed the evidence in VA's possession.  The 
March 2003 notification regarding the veteran's submission of 
evidence is equivalent to the more succinct language of the 
regulation, because the veteran's knowledge of his option to 
submit pertinent evidence in his possession is reasonably 
imputed to a reasonable understanding of the notice.  A VA 
letter of February 2005 explicitly requested pertinent 
evidence in the veteran's possession.  A VA letter of March 
2006 notified the veteran of the rating and effective date 
elements of his claim.  The time allowed the veteran to act 
on this additional notice prior to an August 2006 SSOC that 
readjudicated the claim was sufficient to ameliorate any 
prejudice which might have otherwise resulted.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

VA has discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 1374 
(2004) (Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error").

VA has obtained all evidence of which it had notice and for 
which the veteran provided information to enable VA to obtain 
putative evidence or, where necessary, authorized VA to 
obtain the evidence.  VA action to verify the veteran's 
stressors has been extensive, including inquiry to U.S. Army 
and Joint Services Records Research Center (RRC), and to the 
specific Army base where the veteran reported a certain event 
occurred.  VA action to assist the veteran to substantiate 
his claim have not included solicitation of statements from 
person's the veteran reported in November 2006 were familiar 
with one of the stressor incidents.  He did not report 
contact information.  VA's notice letters repeatedly informed 
the veteran to provide information to enable VA to obtain 
evidence he wished VA to obtain.  In addition to medical 
evidence, the March 2003 letter mentioned "any additional 
information or evidence that you want us to try to get for 
you."  VA has solicited such information from the veteran 
repeatedly since December 1998 in the context of this claim, 
and first put him on notice to provide such information in 
October 1989.  It was the veteran's obligation to report 
sufficient information to enable VA to assist him.  The 
veteran's failure to provide current address information 
placed his report of the names beyond VA's capacity and hence 
duty to assist him to obtain statements from those persons.  
VA has discharged its duty to assist the veteran to obtain 
documentary evidence.  There has been no failure to obtain 
private medical records of which VA must notify the veteran.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1), (2), (3), (e) (2006).

VA did not examine the veteran for PTSD or obtain a medical 
opinion.  There is sufficient evidence of a diagnosis of PTSD 
that VA examination would be required, if there were evidence 
"establishing" the alleged traumatic event in service.  
38 C.F.R. § 3.159(c)(4)(i)(B).  Despite VA's repeated 
solicitation of the veteran to produce information necessary 
to verify alleged stressors and repeated actions to establish 
the event in service, VA has been unable to do so.  Whereas 
nonmedical facts are dispositive of this claim, a medical 
examination is not necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  VA has discharged it duty to assist the 
veteran to substantiate his claim.


II.  Service Connection

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

To support a claim for service connection for PTSD, a 
claimant must present evidence of (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2006).

The veteran does not claim any stressor occurred in combat.  
Consequently, proof of combat is not an element of the claim.  
The deference given the veteran's testimony in proving the 
occurrence of stressor events in combat does not apply to 
this case.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f)(1) (2006); see Sizemore v. Principi, 18 Vet. App. 
264 (2004) (veteran's testimony alone generally sufficient to 
establish occurrence of claimed in-service stressor when 
evidence establishes veteran's participation in the combat in 
which the stressor allegedly occurred).  When a claimed 
stressor is not combat related, its occurrence must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997).  When a claim for PTSD 
is based on a noncombat stressor, "the noncombat veteran's 
testimony alone is insufficient proof of a stressor."  
Moreau v. Brown, 10 Vet. App. 389, 396 (1996).  
"Corroboration" does not mean "corroboration of every 
detail including the appellant's personal participation in 
the [activity]."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

The veteran's claims file reveals no fewer than five 
psychiatric diagnoses, PTSD among them.  It is instructive 
that the various diagnosing psychiatrists or psychologists 
initially found the etiology of PTSD to be events during 
civilian employment after service, and then several found the 
etiology to be events in service when the veteran 
subsequently reported events in service.  None of the 
diagnosticians have identified any source of the historical 
events other than the veteran's report.  Two practitioners 
who reviewed the several psychiatric or psychological 
evaluations of record, D. Forsythe, M.D. (May 1999) and J. 
Andert, Ph.D. (June 1999), including their own prior findings 
of PTSD caused by occupational psychic trauma, found his 
current PTSD is the combined result of in-service and post-
service stressors.  The question is whether the in-stressors 
occurred.

VA is not required to accept a diagnosis of PTSD due to in-
service noncombat stressors when it is based on history the 
veteran provides the examiner, and that history is rejected.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. 
Brown, 5 Vet. App. 229 (1993).  It is revealing that Dr. 
Andert's June 1999 summary of the veteran's historical 
reports and psychiatric history states, "Assuming the 
credibility of Mr. Cash's self-report, the events he has 
described and his emotional reactions to these events while 
serving in the Army, are indicative of a contributing factor 
leading to the impairments he has continued to display."  To 
the extent all other diagnoses of PTSD of record attribute 
PTSD in whole or in part to events in service, nothing in any 
of the reports suggests the conclusions were on a sounder 
basis than as Dr. Andert stated.

The veteran's accounts of events in service are not 
verifiable.  He has reported three events, with variations of 
details in the several reports.  They are, in summary, that 
while at Fort Knox, Kentucky, as variously told, one, two or 
three of his fellow basic trainees died from heat exhaustion 
on a training march.  He has variously reported that he 
subsequently did or did not see them unconscious; did or did 
not see them in convulsions; and did or did not see them die, 
or heard that they died.  The earlier accounts reported his 
witnessing the other soldiers in extreme distress.  A 
February 2003 statement from S.R., a fellow basic trainee in 
the veteran's unit, reported his recollection that in early 
March 1974 all the trainees were told that during a road 
march three people died of heat exhaustion.  In May 2005 
hearing testimony, the veteran amended his account, reporting 
that he saw the fellow trainees fall out of formation, but he 
never saw them passed out, and he heard after the march that 
three men had died of heat exhaustion.  A July 2007 VA 
memorandum summarized the veteran's three reported stressors, 
stating the Fort Knox incident as a report that three men of 
the 11th Battalion, Company B at Fort Knox died of heat 
exhaustion during a road march between February 11, and March 
28, 1974.

In February 1989, the veteran filed a claim for VA pension 
benefits, alleging total disability due to nonservice-
connected disorders.  When the RO construed his claim as also 
for service connection for PTSD, it provided a questionnaire 
soliciting his account and other information about stressors 
in service.  The veteran's October 1989 response stated 
emphatically (in all caps), "The condition of Post-traumatic 
Stress Disorder of which I suffer from WAS NOT acquired 
during my service with the ARMY."  He attributed PTSD to 
contamination with radiation, asbestos and other hazardous 
chemicals in post-service civilian employment.

Since October 1989, the veteran has repeatedly reported the 
following incident occurred while attending welding school at 
Aberdeen Proving Grounds, Maryland, quoting the earliest 
account of record as he reported in testimony in a civil 
worker's compensation proceeding in November 1989: 

An individual was being harassed every 
morning by a platoon leader.  And he came 
to me and asked me to help him.  And I 
took him to the sergeant and I told him 
what was going on.  And he told the 
sergeant that if he didn't help him to 
get the man to stop beating him up 
literally that he was going to hit him in 
the head and throw him out the window.  
And the sergeant told him to go ahead. 
And the next morning he hit him in the 
head and threw him out the window.

The veteran further stated that the sergeant denied having 
told the one individual to hit and throw the other.  The 
veteran stated he was held over to testify as a witness at a 
court martial of the individual who hit and threw the other, 
and he was subsequently harassed for giving testimony.

The veteran has reported variations of this event.  In March 
1998 RO hearing testimony he reported that he saw the one man 
hit the other three times with a bed post.  In a June 1997 
psychiatric evaluation by F. Wilson, M.D., the one man hit 
the other with a pipe.  He reported that the person hit did 
not die, but suffered brain damage.  In a May 1999 
psychiatric examination with Dr. Forsythe, he reported he saw 
the individual on the concrete below the window with a great 
deal of blood and other bodily fluids around his head.  In 
May 2004 hearing testimony, he stated he believed the person 
thrown from the window was dead, because he hit his head on 
concrete and his head was exploded.

The veteran has consistently reported he could not remember 
the name of either soldier involved in the window incident, 
but he has reported the name of the platoon sergeant with 
whom he spoke as [redacted].  He has also reported the names of 
two other service members, [redacted] and [redacted], but not their 
association with the event or how they are pertinent to his 
claim.  Notably, [redacted] name appears on a personnel document 
showing the veteran's punishment under Article 15 for 
misconduct as another soldier punished for misconduct under 
Article 15, and Captain [redacted] is the officer who signed 
personnel papers pertaining to the veteran's early discharge 
for 




unsuitability for service.  His early release was not, as he 
has stated, because of the evacuation of Saigon, which 
occurred after his discharge.

The RRC made multiple attempts to corroborate the veteran's 
reports, noting that he reported deaths by nonhostile causes 
at each of his duty stations.  No deaths by nonhostile causes 
could be confirmed at any of the times and places the veteran 
reported.  The RRC noted that the veteran's reports are 
anecdotal and by their nature not ordinarily verifiable, 
although that did not disprove them.

The veteran has reported two other events that he has 
testified disturbed him greatly at the time.  One is 
uncorroborated, the other tenuously corroborated, and the 
significance of the corroboration requires scrutiny.

In March 1998, the veteran reported that while on a road 
march at Fort Knox, Kentucky, his unit was told that if 
anyone could not continue, to fall out and an ambulance would 
pick him up.  The veteran reported that after about 40 miles, 
two men fell out of formation and starting going into 
convulsions, but the sergeant said to leave them there; later 
that night his group found out they died from heat stroke.  
In June 1999, the veteran told J. Andert that he saw a fellow 
soldier die on a training run at Fort Knox unassisted by 
superiors.  In May 2004 hearing testimony, the veteran stated 
he heard about the three men who passed out on the road march 
at Fort Knox; he did not see them passed out on the side of 
the road, and he knew of their death from others.

The inability of the veteran to remember the name of either 
of the principals in the window incident, the failure of the 
RRC to confirm any deaths at Aberdeen Proving Grounds while 
the veteran was there, and his emphatic denial in October 
1989 that his PTSD is related to any event in service are 
persuasive that the events described did not occur.  He did 
not report the events in service until subject to cross 
examination in civilian worker's compensation proceedings, 
and then upon seeking VA disability compensation.  The 
veteran engaged in multiple psychiatric evaluations prior to 
his November 1989 worker's compensation hearing testimony, 



beginning with Dr. Andert in December 1985, during which he 
made no mention of events in service; his object then was to 
obtain worker's compensation and Social Security benefits.  
This practice of providing partial information creates the 
distinct impression of an unreliable history inspired by 
expediency.

In May 1999, the veteran told Dr. Forsythe that he saw 
someone die during a march in Hawaii.  Personnel records show 
he was in Hawaii October 24, 1974, to March 24, 1975.  
Nothing of record corroborates this event.

The only evidence of record that tends to corroborate any 
stressor is the February 2003 statement by S.R., a member of 
the veteran's company at Fort Knox.  S.R. recalled that in 
early March 1974, "all of the trainees were told that during 
a road march from the M60 Range to the Barracks three people 
died of heat exhaustion."

This situation is distinguishable from circumstances in which 
official records corroborate combat-related events and the 
veteran's assignment at or near the location of the 
documented events and therefore every detail of the veteran's 
involvement need not be corroborated.  See Pentacost v. 
Principi, 16 Vet. App. 124, 128 (2002); see also Suozzi v. 
Brown, 10 Vet. App. 307, 311 (1997).  Here, the veteran's 
reports about what he saw and experienced are so inconsistent 
with one another that corroboration that some men died from 
heat exhaustion on a march is too attenuated to infer 
corroboration of the veteran's involvement.

In sum, the Board finds the veteran's alleged stressors to be 
unverified.  The preponderance of the evidence is that the 
stressors did not occur.  Given the factual finding that the 
stressors did not occur, the medical diagnoses of PTSD 
precipitated by the events the veteran reported happening in 
service are not probative evidence 


that the veteran incurred PTSD in service.  38 C.F.R. 
§ 3.304(f).  The claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


